QUESTION: Are vehicles operating under certificate of the Interstate Commerce Commission or the Florida Public Service Commission exempt from acquiring or displaying Florida motor vehicle inspection certificates?
SUMMARY: Vehicles operating under a valid certificate of the Interstate Commerce Commission or the Florida Public Service Commission are not required to acquire or display Florida motor vehicle inspection certificates if they have attached, or display, a valid certificate number issued by the Interstate Commerce Commission or Florida Public Service Commission. However, this specific exemption for such vehicles in no way exempts such vehicles from other provisions of Chapter 316, F.S. (Uniform Traffic Control Law). Your question is answered in the affirmative. Section 325.28, F.S., provides in part that Vehicles operating under certificate of the interstate commerce commission or Florida public service commission subject to U.S. department of transportation safety regulations are exempt from displaying a Florida official inspection sticker if they have attached or display a valid certificate number issued by the interstate commerce commission or Florida public service commission. There is a general prohibition against operating "any vehicle on any of the streets or highways which is required under the laws of this state or any political subdivision thereof to be inspected, unless the vehicle has been inspected and has attached thereto, in a proper position, a valid and unexpired certificate of inspection." Section 316.285(3), F.S. However, vehicles operating under a valid certificate of the Interstate Commerce Commission or Public Service Commission are exempt from these general requirements by virtue of the particular provisions of s. 325.28, F.S., in accordance with the well-settled rule of statutory construction that a special statute covering a particular subject matter is controlling over a general statutory provision covering the same and other subjects in general terms. State ex rel. Liggett Drug Co. Inc., v. Gay, 29 So.2d 623 (Fla. 1947); Adams v. Culver,111 So.2d 665 (Fla. 1959). The exemption from displaying a Florida motor vehicle inspection certificate does not, however, exempt such vehicles from other provisions of Ch. 316, F.S. (Uniform Traffic Control Law), but, rather, is a specific exemption for the designated vehicles and is applicable only to the display of a Florida inspection certificate.